Citation Nr: 1119457	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  05-25 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a heart disorder, to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1956 to July 1959.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In July 2008, the Board, inter alia, denied the Veteran's claims for service connection for hypertension and for a heart condition secondary to hypertension.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

In an August 2010 decision, the Court vacated the Board decision regarding the claims of entitlement to service connection for hypertension and a heart disorder and remanding the matter for readjudication consistent with the Court decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for hypertension.  In a July 2002 statement, he stated that he believes he had hypertension upon entry into service.  Service treatment records reflect that his sitting blood pressure was 180/90 during his enlistment physical examination.  At that time, he reported a history of high blood pressure, which the notation indicates was related to an episode of jaundice in 1952.  No pertinent defect or diagnosis was noted at enlistment.  The Veteran's blood pressure was elevated (186/110) in October 1956 during an episode of acute appendicitis.  At his separation physical examination, his blood pressure was found to be lower than it had been at induction (138/88), and he was noted to have "labile hypertension."  

The Veteran reports that he was diagnosed with hypertension and aortic stenosis six months after separation, although there is no evidence of this diagnosis in the record.  The earliest medical record in evidence is dated in January 1977, when the Veteran was diagnosed with chronic hypertension with possible coarctation of the aorta.  Other evidence includes private treatment records dated from January 1992 to March 1993, and February 2000 to November 2005, which show that the Veteran's blood pressure fluctuates from normal to very high and is treated with medication.  The record also includes VA treatment records dated between May 2002 and November 2007 showing ongoing treatment for hypertension.  

For purposes of service connection pursuant to § 1110 (West 2002), every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006). 

The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

There is insufficient competent evidence of record for the Board to determine whether hypertension first manifested during service or pre-existed service and, if so, may have been permanently aggravated in service.  Therefore, a remand is required to afford the Veteran a VA examination to determine the nature and likely etiology of his claimed disability.  

The Veteran is also seeking service connection for a heart condition, claimed as secondary to hypertension.  The issue is inextricably intertwined with the claim for service connection for hypertension.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the heart condition claim would be premature at this time.  Hence, a remand of this matter is warranted, as well.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed hypertension and heart disability.  The claims file must be available to the examiner for review.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Based on the examination and review of the record, the examiner should address the following:

a. Does the evidence of record clearly and unmistakably show that the Veteran had hypertension that existed prior to his entry onto active duty?

b. If the answer is yes, does the evidence of record clearly and unmistakably show that the preexisting hypertension was not aggravated by service or that any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

c. If the answer to either (a) or (b) is no, is it at least as likely as not (i.e., 50 percent or more probability) that the Veteran's hypertension had its onset in service or within one year of separation?

d. For any diagnosed heart disorder, is it at least as likely as not that the heart disorder is caused or aggravated by hypertension?  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of heart disability present (i.e., a baseline) before the onset of the aggravation.

e. If the answer to (d) is no, is it at least as likely as not that the heart disorder began during service or within one year of separation, or that it is causally related to any incident of service?  

A complete rationale is requested for any opinion expressed.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion would be speculative.

2. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


